Exhibit 99.1 SWM ANNOUNCES FIRST QUARTER 2011 RESULTS ALPHARETTA, GA, May 4, 2011 SWM (NYSE: SWM) today reported first quarter 2011 earnings results for the period ended March 31, 2011. First Quarter Financial Highlights: · Net sales of $180.7 million · Net income of $16.2 million · Adjusted EBITDA from Continuing Operations of $36.8 million (Adjusted EBITDA from Continuing Operations is a non-GAAP financial measure that excludes restructuring and impairment expenses. See non-GAAP reconciliations) · Operating profit, excluding restructuring and impairment expense, of $27.4 million. · Diluted net income per share of $0.91, compared to $1.02 per share in first quarter 2010; excluding per share restructuring and impairment expense of $0.06 and $0.17, respectively, adjusted net income per share of $0.97 compared to $1.19 per share in the first quarter of 2010 · Changed segment reporting to product lines from geographic segments, See Form 8-K dated April 28, 2011 for recast of prior-year information. First Quarter Operational Highlights: · Increased Lower Ignition Propensity (LIP) cigarette paper sales volumes · Decreased Reconstituted Tobacco Leaf (RTL) sales volumes · Start-up expenses associated with new European LIP capacity · Continued cost savings and benefits from lean manufacturing initiatives · Progressed actions to suspend Philippine RTL project while advancing establishment of a joint venture for RTL in China · Increased wood pulp costs and energy costs · Unfavorable foreign currency exchange rate impacts Frédéric Villoutreix, Chairman of the Board and Chief Executive Officer, commented, "Despite weaker year-over-year earnings during the first quarter, we remain confident that our 2011 performance will benefit significantly from LIP sales in Europe.The first quarter earnings decline is primarily due to lower RTL results which were negatively impacted by a 10% sales volume decline relative to a standout first quarter in 2010.The RTL segment’s operating profit excluding restructuring and impairment expenses declined $5.1 million and this represents the majority of the year-over-year decline in SWM operating profit during the first quarter.Paper segment results were impacted primarily by unfavorable inflationary cost increases and currency exchange impacts, which were partially offset by improved operational cost performance despite start-up costs associated with new European LIP capacity.” “Our first quarter results are within our expectations for full-year results and we maintain our guidance for SWM earnings to exceed $5.00 per share.The expected growth in our earnings stems from European LIP demand that we now project to ramp progressively prior to November 2011 when European regulations begin.As sales volume increases, start-up costs associated with European LIP capacity additions should decline. The second quarter will likely reflect a mix of start-up activity and initial commercial production and sales in Europe.We anticipate Reconstituted Tobacco segment results will be similar to first quarter levels for the remainder of 2011.Across our operations, the primary factor pressuring earnings is continued inflation in energy costs and, to a lesser extent, wood pulp costs.We are confident our continued success in driving cost reductions through our cost savings and lean manufacturing efforts will help mitigate inflationary impacts until selling price adjusters begin to provide some recovery later this year. Overall, we remain focused on delivering on our expectations for continued earnings growth during 2011, executing our European LIP plans while also advancing our active work agenda in all parts of our business.” First Quarter 2011 Results Net sales were $180.7 million in the three-month period ended March 31, 2011, versus $192.8 million in the prior-year quarter. Net sales declined due to $4.9 million unfavorable effect of changes in sales volume, $4.5 million in lower average selling prices, including an unfavorable product mix of paper products and $2.7 million in unfavorable foreign currency impacts primarily from the U.S dollar and euro. Operating profit was $26.4 million in the three-month period ended March 31, 2011 versus $31.0 million in the prior-year quarter. Excluding the $2.6 million decrease in restructuring and impairment expenses, operating profit declined $7.2 million year-over-year.The lower operating profit was due to a $6.2 million increase in inflationary costs, primarily wood pulp and energy, $2.0 million unfavorable foreign currency impacts primarily from a stronger Brazilian real, $1.3 million in European LIP start-up costs and a $1.1 million net impact of an unfavorable sales mix and changes in sales volume. These items were partially offset by $4.0 million in manufacturing cost reductions primarily from benefits of cost savings programs and lean manufacturing initiatives. Operational Trends (Volume, Pricing and Cost) During the first quarter, sales volume of LIP cigarette paper increased 8% versus the first quarter of 2010. Volume declined for traditional tobacco-related papers during the first quarter versus the prior-year quarter, reflecting lower demand in certain markets. Details of administrative and court proceedings related to our LIP patents can be found in the Form 10-Q filed with the Securities and Exchange Commission. We remain confident that the outcome of these proceedings will not impact the company’s ability to produce and sell its flagship Alginex® papers for LIP cigarettes. First quarter sales volume of RTL decreased versus the prior-year quarter at the LTR facility in Spay, France due to lower demand principally from two major customers. In January 2011, we announced changes to our Asian reconstituted tobacco strategy including the suspension of the greenfield RTL facility in the Philippines. We analyzed the assets under construction for potential impairment during the first quarter. The evaluation used probability-weighted projected cash flows upon reinitiating the project, alternative uses for certain equipment and property appraisals. The analysis indicated no impairment as of March 31, 2011. Our Chinese joint venture CTM generated $0.9 million in income for the company during the first quarter, reflecting continued growth in sales volumes and operational improvements. Full Year Cash Flow and Quarterly Dividend Cash used by operations was $0.2 million for the first quarter ended March 31, 2011, compared with cash provided by operations of $31.4 million in the prior year.The use of cash during the first quarter was primarily due to a planned increase in working capital, totaling $26.5 million, primarily reflecting decreased liabilities. Net debt, at March 31, 2011 was $33.5 million, compared with cash, net of debt, of $35.5 million at December 31, 2010. Total debt was 17.6% of capital at March 31, 2011. Capital spending was $27.7 million and $9.9 million during the quarters ended March 31, 2011 and 2010, respectively. The increase in capital spending was primarily due to expenditures of $19.0 million in 2011 toward construction of the RTL facility in the Philippines and $4.4 million on construction of the LIP printing facility in Poland. The Philippine RTL facility will be constructed to a state in which it can be held until the company determines to start its operations. In 2011, capital spending is projected to total $55 million to $75 million, including $30 million to $35 million to complete the Philippine RTL project prior to suspension and expected equipment transfer to the planned China RTL joint venture. Other cash uses during 2011 are expected to be $55 million to $70 million including increases in working capital, employee severance payments in France and other uses. SWM previously announced that the Board of Directors has authorized the repurchase of $75 million of common stock during 2011 in addition to $30 million in repurchases already completed during the first quarter. SWM announced today a quarterly common stock dividend of $0.15 per share. The dividend will be payable on June 23, 2011 to stockholders of record on May 26, 2011. Conference Call SWM will hold a conference call to review first quarter 2011 results with investors and analysts at 8:30 a.m. eastern time, on Thursday, May 5, 2011. The conference call will be simultaneously broadcast over the Internet at www.swmintl.com. To listen to the call, please go to the Web site at least 15 minutes prior to the call to register and to download and install any necessary audio software. For those unable to listen to the live broadcast, a replay will be available on the Web site shortly after the call. SWM will use a presentation in conjunction with its conference call. The presentation can be found on the company’s Web site in advance of the earnings conference call. The presentation can also be accessed via the earnings conference call webcast. About SWM SWM is a diversified producer of premium specialty papers for the tobacco industry.It also manufactures specialty papers for other applications.SWM and its subsidiaries conduct business in over 90 countries and employ 2,800 people worldwide, with operations in the United States, France, Brazil, the Philippines, Indonesia, Canada, Poland and a joint venture in China.For further information, please visit the company’s Web site at www.swmintl.com. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 such as those statements concerning its projected future earnings, expected restructuring costs and future savings that are subject to the safe harbor created by that Act. Actual results may differ materially from the results suggested by these statements for a number of reasons, including the following: · SWM has manufacturing facilities in 7 countries, a joint venture in China, and sells products in over 90 countries.As a result, it is subject to a variety of import and export, tax, foreign currency, labor and other regulations within these countries. Changes in these regulations, or adverse interpretations or applications, as well as changes in currency exchange rates, could adversely impact the company’s business in a variety of ways, including increasing expenses, decreasing sales, limiting its ability to repatriate funds and generally limiting its ability to conduct business.In Brazil, we are currently generating more value-added tax credits than we utilize.As of March 31, 2011, these credits totaled $16.1 million.We are undertaking actions that, if successful, should allow our Brazilian operation to utilize more credits than it generates on an annual basis. These credits do not expire; however, if the actions being undertaken are not successful, we may record an allowance for a significant portion of the balance. · The company’s sales are concentrated to a limited number of customers.In 2010, 45% of its sales were to its three largest customers.The loss of one or more of these customers, or a significant reduction in one or more of these customers' purchases, particularly those that impact our higher value LIP papers or reconstituted tobacco, could have a material adverse effect on the company’s results of operations. · The company’s financial performance is materially impacted by sales of both reconstituted tobacco products and cigarette paper for lower ignition propensity cigarettes.A significant change in sales or production volumes, pricing or manufacturing costs of these products could have a material impact on future financial results. In this regard, Philip Morris – USA began advising the company in 2009 that it disputes the manner in which the company has calculated costs for banded cigarette papers under a cost-plus based contract for this product during the period April 2009 through December 2010.Notwithstanding that the dispute is now over a year old, and SWM has consistently advised Philip Morris – USA that it disagrees with its position,Philip Morris -USA to-date has not instituted any formal action to bring this matter to a close.Philip Morris - USA has also consistently paid the full invoiced amount from the date of the first notice of dispute to the present thereby avoiding any contention by SWM that the agreement has been breached for non-payment. Philip Morris - USA’s action reflects a requirement found in the Virginia Uniform Commercial Code, the law that governs the contract that suggests a party making full payment of a disputed invoice potentially waives any right to recover the amount paid unless such payment is accompanied by an explicit reservation of rights. Currently, the disputed amount is approximately $24.4 million.While the company believes that it has properly calculated the amount it invoiced, the ultimate resolution of this dispute, if unfavorable to the company, could have a material adverse effect on the company’s results of operations. · As a result of excess capacity in the tobacco-related papers industry and increased operating costs, competitive levels of selling prices for certain of the company’s products are not sufficient to cover those costs with a margin that the company considers reasonable.Such competitive pressures have resulted in downtime of certain paper machines and, in some cases, accelerated depreciation or impairment charges for certain equipment as well as employee severance expenses associated with downsizing activities.The company will continue to disclose any such actions as they are announced to affected employees or otherwise become certain and will continue to provide updates to any previously disclosed expectations of expenses associated with such actions. · The demand for our reconstituted paper product is subject to change depending on the rate at which this product is included in the blend that forms the column of tobacco in various cigarette brands as well as the supply and cost of natural tobacco leaf, which serves to an extent as a substitute for reconstituted tobacco. A change in the inclusion rate, or the dynamics of the natural leaf tobacco market can have a material adverse affect on the volume of reconstituted tobacco sales, the price for reconstituted tobacco or both, either of which can have a material adverse effect on our earnings from that product line and in past years the company has experienced the adverse effects for one or more years related to changes in the demand and supply relationship for natural leaf. · In recent years, governmental entities around the world, particularly in the United States and western Europe, have taken or have proposed actions that may have the effect of reducing consumption of tobacco products.Reports with respect to the possible harmful physical effects of cigarette smoking and use of tobacco products have been publicized for many years and, together with actions to restrict or prohibit advertising and promotion of cigarettes or other tobacco products, to limit smoking in public places and to increase taxes on such products, are intended to discourage the consumption of cigarettes and other such products.Also in recent years, certain governmental entities, particularly in North America, have enacted, considered or proposed actions that would require cigarettes to meet specifications aimed at reducing their likelihood of igniting fires when the cigarettes are not actively being smoked. Furthermore, it is not possible to predict what additional legislation or regulations relating to tobacco products will be enacted, or to what extent, if any, such legislation or regulations might affect our business. · Our portfolio of granted patents varies by country, which could have an impact on any competitive advantage provided by patents in individual markets. We rely on patent, trademark, and other intellectual property laws of the United States and other countries to protect our intellectual property rights. In order to maintain the benefits of our patents, we may be required to enforce certain of our patents against infringement through court actions. However, we may be unable to prevent third parties from using our intellectual property or infringing on our patents without our authorization, which may reduce any competitive advantage we have developed. If we have to litigate to protect these rights, any proceedings could be costly, time consuming, could divert management resources, and we may not prevail. We cannot guarantee that any United States or foreign patents, issued or pending, will continue to provide us with any competitive advantage or will not be successfully challenged by third parties. We do not believe that any of our products infringe the valid intellectual property rights of third parties. However, we may be unaware of intellectual property rights of others that may cover some of our products or services. In that event, we may be subject to significant claims for damages. Effectively policing our intellectual property and patents is time consuming and costly, and the steps taken by us may not prevent infringement of our intellectual property, patents or other proprietary rights in our products, technology and trademarks, particularly in foreign countries where in many instances the local laws or legal systems do not offer the same level of protection as in the United States. For additional factors and further discussion of these factors, please see SWM’s Annual Report on Form 10-K for the period ended December 31, 2010 and Quarterly Report on Form 10-Q for the period ended March 31, 2011. Non-GAAP Financial Measures Certain financial measures and comments contained in this press release exclude restructuring and impairment expenses. Financial measures which exclude these items have not been determined in accordance with accounting principles generally accepted in the United States and are therefore "non-GAAP" financial measures. Reconciliations of these non-GAAP financial measures to the most closely analogous measure determined in accordance with accounting principles generally accepted in the United States are included in the document. SWM management believes that investors' understanding of the company's performance is enhanced by disclosing these non-GAAP financial measures as a reasonable basis for comparison of the company's ongoing results of operations. By providing the non-GAAP financial measures, together with the reconciliations and comments, management believes it is enhancing investors' understanding of the company’s business results. (Tables to Follow) SOURCE SWM CONTACT: Scott Humphrey +1-770-569-4229 or Pete Thompson +1-770-569-4277 both of SWM Web Site: http://www.swmintl.com SCHWEITZER-MAUDUIT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, (U.S. $ IN MILLIONS, EXCEPT PER SHARE AMOUNTS) Unaudited Change Net Sales $ $ )% Cost of products sold ) Gross Profit ) Selling expense ) Research expense - General expense Total nonmanufacturing expenses Restructuring and impairment expense ) Operating Profit ) Interest expense - N.M. Other income (expense), net ) N.M. Income from Continuing Operations Before Income Taxes and Income from Equity Affiliates ) Provision for income taxes Income from equity affiliates Income from Continuing Operations ) Loss from Discontinued Operations ) ) ) Net Income $ $ )% Net Income (Loss) Per Share (Basic): Income per share from continuing operations $ $ )% Loss per share from discontinued operations ) ) ) Net income per share (basic) $ $ )% Net Income (Loss) Per Share (Diluted): Income per share from continuing operations $ $ )% Loss per share from discontinued operations ) ) ) Net income per share (diluted) $ $ )% Dividends Declared Per Share $ $ Average Common Shares Outstanding: Basic Diluted, including Common Share Equivalents N.M. - Not Meaningful SCHWEITZER-MAUDUIT INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. $ IN MILLIONS) March 31 December 31 Unaudited ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Other current assets Net property, plant and equipment Other noncurrent assets Total Assets LIABILITIES & STOCKHOLDERS' EQUITY Current debt $ $ Other current liabilities Long-term debt Pension and other postretirement benefits Deferred income tax liabilities Other noncurrent liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ $ SCHWEITZER-MAUDUIT INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE THREE MONTHS ENDED MARCH 31, (U.S. $ IN MILLIONS) Unaudited Net income $ $ Less: Loss from discontinued operations Income from continuing operations Depreciation and amortization Amortization of deferred revenue ) ) Deferred income tax provision Pension and other postretirement benefits Stock-based compensation Income from equity affiliates ) ) Other items ) ) Net changes in operating working capital ) Net cash provided (used) by operating activities of: - Continuing operations - Discontinued operations ) ) Cash Provided (Used) by Operations ) Capital spending ) ) Capitalized software costs ) ) Other investing Cash Used for Investing ) ) Cash dividends paid to SWM stockholders ) ) Changes in short-term debt Proceeds from issuances of long-term debt Payment on long-term debt ) ) Purchases of treasury stock ) ) Proceeds from exercises of stock options - Excess tax benefits of stock-based awards Cash Provided by (Used in) Financing ) Effect of Exchange Rate Changes on Cash - Increase (Decrease) in Cash and Cash Equivalents $ ) $ SCHWEITZER-MAUDUIT INTERNATIONAL, INC. BUSINESS SEGMENT REPORTING (U.S. $ IN MILLIONS) Net Sales For the three months ended March 31, % Change Paper $ $ ) % Reconstituted Tobacco ) Consolidated $ $ ) % Operating Profit (Loss) from Continuing Operations For the three months ended March 31, Return on Net Sales Paper $ $ 8.2 % 7.0 % Reconstituted Tobacco Unallocated ) ) Consolidated $ $ 14.6 % 16.1 % Restructuring & Impairment Expense For the three months ended March 31, Paper $ $ Reconstituted Tobacco - Consolidated $ $ Operating Profit from Continuing Operations Excluding Restructuring & Impairment Expense* For the three months ended March 31, Return on Net Sales Paper $ $ 8.3 % 9.8 % Reconstituted Tobacco Unallocated ) ) Consolidated $ $ 15.2 % 17.9 % * Operating Profit from Continuing Operations Excluding Restructuring & Impairment Expense is a non-GAAP financial measure that is calculated by adding Restructuring and Impairment Expense to Operating Profit (Loss) from Continuing Operations. N.M. - Not Meaningful SCHWEITZER-MAUDUIT INTERNATIONAL, INC. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (U.S. $ IN MILLIONS, EXCEPT PER SHARE AMOUNTS) Reconciliation of Non-GAAP financial measures: Three months ended March 31, Income from continuing operations per diluted share $ $ Plus: Restructuring & impairment expense per share Adjusted Income from Continuing Operations Per Share $ $ Net income per diluted share $ $ Plus: Restructuring & impairment expense per share: Included in Income from continuing operations (above) Included in Loss from discontinued operations Adjusted Net Income Per Share $ $ Income from continuing operations $ $ Plus: Interest expense - Plus: Income tax provision Plus: Depreciation & amortization Less: Amortization of deferred revenue ) ) Plus: Restructuring & impairment expense Adjusted EBITDA from Continuing Operations $ $ Cash provided (used) by operating activities of continuing operations $ $ Less: Capital spending ) ) Less: Capitalized software costs ) ) Less: Cash dividends paid ) ) Free Cash Flow - continuing operations $ ) $ March 31, 2011 December 31, 2010 Total Debt $ $ Less: Cash Net Debt (Cash) $ $ )
